Citation Nr: 0408135	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  97-31 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  What evaluation is warranted for multiple joint pain due 
to an undiagnosed illness from June 1, 1994?

2.  What evaluation is warranted for tinea pedis with 
onychomycosis (unguium) from June 1, 1994?


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from February 1983 
to May 1994.

The appeal comes before the Board of Veterans' Appeals 
(Board) from February 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
which granted service connection for tinea pedis of both feet 
and assigned a 10 percent evaluation for that disorder 
effective from June 1, 1994.  The claim of entitlement to 
service connection for a back condition also arises from the 
February 1995 RO decision.  

The claim for a higher initial evaluation for multiple joint 
pain due to an undiagnosed illness arises from a June 1996 
Nashville, Tennessee RO decision granting service connection 
for that disorder and assigning a 20 percent rating effective 
from June 1, 1994.  

In an August 1997 rating decision by the Houston, Texas RO 
the grant of service connection for tinea pedis was expanded 
to include onychomycosis (unguium). 

In November 2002, in pertinent part, the veteran filed a 
requests to reopen claims of entitlement to service 
connection for fungus of both hands, a tendency to bruise 
easily, and muscle pain.  As those claims are not ripe for 
appellate review, they are referred to the RO for appropriate 
action.    

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), the obligations of VA with respect to the duty 
to assist and the duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits are set forth.  To implement the provisions 
of the law, VA promulgated regulations now codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003).  

In this case, the appellant was not afforded sufficient 
notice of how the VCAA applies to his claims on appeal for 
entitlement to higher initial evaluations for multiple joint 
pain due to undiagnosed illness and tinea pedis with 
onychomycosis.  While a September 2003 supplemental statement 
of the case addressed the specific criteria required for 
higher evaluations for both of these disorders, and while the 
letter explained what evidence VA would secure, the letter 
failed to specifically identify what evidence the veteran was 
required to submit in order to substantiate his increased 
rating claims.  Thus, further development is in order.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, while this appeal stems from a rating decision 
promulgated before the VCAA was enacted, in light of a recent 
decision by the United States Court of Appeals for Veterans 
Claims (Court) the RO must address whether the appellant has 
been prejudiced by VA's failure to follow the chronological 
sequence outlined at 38 U.S.C.A. §§ 5100, 5103 (West 2002); 
38 C.F.R. § 3.159.  

VA medical examiners examined the veteran for his multiple 
joint pain due to undiagnosed illness in November 2002.  
However, the examiner in an addendum to his report for that 
examination noted that the claims folder was not available 
for review for the examination.  The Court has held that VA's 
duty to assist a veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining an adequate and contemporaneous VA examination 
which takes into account the records of prior medical 
treatment, so that the evaluation of the disability will be a 
fully informed one.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  Accordingly, a new examination is in order which is 
informed by a review of the claims folder.  

Similarly, the VA general examiner who most recently examined 
the veteran in November 2002 to evaluate his tinea pedis with 
onychomycosis informed in his report that the claims folder 
was not available for review.  Accordingly, that examination 
is also inadequate to rate the tinea pedis with 
onychomycosis, and a new examination must be afforded the 
veteran. Id.  
  
Staged ratings may be appropriate for evaluations to be 
assigned for multiple joint pain due to undiagnosed illness 
and tinea pedis with onychomycosis.   Fenderson v. West, 
12 Vet. App. 119 (1999).  As such, the RO must document their 
consideration of the Fenderson doctrine.

Additionally, since the February 1995 rating decision 
granting service connection and assigning a 10 percent 
disability rating for tinea pedis, new rating criteria have 
been issued regarding the evaluations to be assigned to skin 
disorders.  Hence, both old and new criteria must be 
considered, each for the time interval of their applicability 
within the appeal period.  The current criteria are applied 
from the effective date of their enactment, and the old 
criteria are applied for periods prior to that effective 
date.  

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the 
claims files and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  The RO should 
specifically provide the claimant 
with a VCAA notice letter, and notify 
him of the evidence necessary to 
substantiate each claim.  This should 
include notice of what specific 
evidence VA will secure, and what 
specific evidence the claimant must 
submit to substantiate his claims.  
The veteran must be instructed to 
submit all pertinent evidence in his 
possession.  Quartuccio.  While the 
claimant is ultimately responsible to 
provide the necessary evidence, the 
RO should inform him that VA will 
make efforts to obtain any additional 
as-yet-unobtained relevant evidence, 
such as VA and non-VA medical 
records, or records from government 
agencies, if he identifies such 
records and the custodians thereof.  
VA must notify the claimant of 
evidence he identified that could not 
be obtained so that he may attempt to 
obtain the evidence himself.  

2.  The RO should make a specific 
determination whether it was 
prejudicial error for VA to have 
failed to notify the claimant of 
applicability of the provisions of 
the VCAA prior to the February 1995 
and June 1996 rating decisions which 
are the subject of this appeal.  The 
RO must address VA's non-conformity 
with the appropriate chronological 
sequence of claim assistance and 
development set forth in 38 U.S.C.A. 
§§ 5100, 5103(a); 38 C.F.R. § 3.159.  

3.  The RO should obtain and 
associate with the claims folders all 
as-yet-unobtained medical treatment 
records pertaining to the disorders 
on appeal, including VA treatment 
records from October 2002 to the 
present.  All requests made and 
responses received should be 
documented in the claims folder.

4.  Thereafter, the claimant should 
be notified what medical evidence VA 
has obtained and what evidence it has 
not obtained which is pertinent to 
his claims.  The claimant should 
identify any additional medical 
records, VA or private, which may be 
pertinent to his claims on appeal but 
have not yet been associated with the 
claims folder.  This particularly 
includes any medical records showing 
greater severity of his multiple 
joint pain due to undiagnosed 
illness, showing a greater severity 
of his tinea pedis with 
onychomycosis.  The claimant should 
provide contact information, 
necessary authorizations, and 
releases to permit VA to obtain any 
additional treatment records.  
Thereafter, the RO should attempt to 
obtain all indicated records which 
are not already in the claims files, 
to include records indicated by the 
claimant.  The RO should inform the 
claimant of the outcome of each 
records request.  If records are not 
obtained from any private source 
identified by the claimant, the RO 
must notify him that VA was unable to 
secure these records, and notify him 
that he is responsible for securing 
these records if he desires that VA 
consider them.  All records and 
responses received should be 
associated with the claims folder.

5.  After completion of instructions 
1 through 4, the claims folder and a 
copy of this remand must be provided 
to a VA dermatologist, to assess the 
nature and severity of the veteran's 
service-connected tinea pedis with 
onychomycosis.  The examiner  must 
review the claims folder and this 
remand, and note findings of past 
examiners in reports from the 
February 1999 VA dermatological 
examination and the November 2002 VA 
general examination.  The examiner 
must then fully address the following 
questions:

A.  Is there exfoliation, exudation, 
or itching due to tinea pedis with 
onychomycosis?  If so, does it 
involve an exposed surface or 
extensive area, and is the 
exfoliation, exudation, or itching 
constant?

B.  Does the tinea pedis with 
onychomycosis involve extensive 
lesions, or result in marked 
disfigurement?  

C.  What percentage of the entire 
body is affected by the tinea pedis 
with onychomycosis?  

D.  What percentage of exposed areas 
of the body is affected by the tinea 
pedis with onychomycosis?

E.  Does the disorder require 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs?  If the 
tinea pedis with onychomycosis does 
require systemic therapy, then for 
how much time, expressed in weeks 
over the past 12 months, was such 
systemic therapy required?  

6.  Also after completion of 
instructions 1 through 5, the claims 
folders and a copy of this remand 
must be provided to a VA orthopedist, 
to assess the nature and severity of 
the veteran's service-connected 
'multiple joint pain due to 
undiagnosed illness.'  All 
appropriate examinations and 
diagnostic testing deemed necessary 
to render clinically supported 
diagnoses, as well as to identify the 
nature and extent of any multiple 
joint disability for which a 
diagnosis cannot be made, should be 
administered.  The examiner must 
review the claims folder and this 
remand, and note findings of past VA 
orthopedists in February 1999 and 
November 2002 examination reports.  
The examiner must address the 
following questions (all answers must 
be explained in full):

A.  What diagnosed disorder or 
disorders, if any, are causing joint 
pain?  These diagnosed disorders must 
be identified and differentiated from 
any disability for which the veteran 
is to be rated, as he is only 
service-connected for multiple joint 
pain due to undiagnosed illness.  

B.  Excluding any joint disabilities 
attributable to diagnosed disorders, 
what is the nature and extent of any 
multiple joint pain due to 
undiagnosed illness?  

C.  The examiner should describe the 
impact of the veteran's multiple 
joint pain due to undiagnosed illness 
on his ability to work.  

D.  Range of active and passive 
motion of all joints affected by 
multiple joint pain due to 
undiagnosed illness should be 
determined, with degree of limitation 
of motion due solely to multiple 
joint pain due to undiagnosed illness 
separately specified (to the extent 
possible).  

E.  For each joint affected by 
multiple joint pain due to an 
undiagnosed illness, the examination 
report must separately address any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and 
pain with use, and provide an opinion 
as to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the 
examiner must address whether these 
are attributable to multiple joint 
pain due to undiagnosed illness.  The 
examiner must offer an opinion as to 
whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express 
this in terms of additional degrees 
of limitation of motion during the 
flare-ups.  If the examiner is unable 
to offer an opinion as to the nature 
and extent of any additional 
disability during a flare-up that 
fact should be so stated.

8.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claims of entitlement to a higher 
initial evaluations for multiple 
joint pain due to undiagnosed 
illness, and tinea pedis with 
onychomycosis.  Current and prior 
rating criteria for tinea pedis with 
onychomycosis should be used for 
their respective intervals of 
application, as discussed in the body 
of this remand.  Staged ratings 
should also be considered, pursuant 
to Fenderson.  If the determinations 
remain to any extent adverse to the 
claimant, he and his representative 
must be provided a supplemental 
statement of the case which includes 
a summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  They should then 
be afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the claimant has been 
provided complete notice of what VA 
will do and what the claimant must 
do.  Quartuccio.  The RO must address 
whether prejudicial error resulted 
from any VA failure to provide notice 
consistent with 38 U.S.C.A. §§ 5100, 
5103(a); 38 C.F.R. § 3.159.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






